PER CURIAM.
Affirmed. Appellant’s challenges to his 1972 conviction are untimely and successive. He also contends that the trial court lacked subject matter jurisdiction to try him a second time without first determining the manifest necessity of declaring a mistrial in the first prosecution. This is not an issue of subject matter jurisdiction but of double jeopardy, which was not violated because the new trial was the result of a hung jury in the first trial. See, e.g., McCulloch v. State, 859 So.2d 531 (Fla. 4th DCA 2003).
WARNER, FARMER and HAZOURI, JJ., concur.